DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2, figure 2b, 4a, claims 1-2, 4, 6-9, 11-15, 17-18 in the reply filed on 11/08/2020 is acknowledged.
Claims 3, 5, 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “helix with one end starting outside of one end of the hollow thread body and extending along an inner lumen of the hollow thread body” of claim 15 must be shown or the feature canceled from the claim. It seems that the thread of the internal threaded portion as seen in figure 3 is internal of the hollow body, not starting outside. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The disclosure is objected to because of the following informalities: Claim 15 states that the “second thread forms a helix with one end starting outside of one end of the hollow thread body and extending along an inner lumen of the hollow thread body”. Paragraph 41 supports that the “first thread will start from a location on the inner lumen surface”.  Paragraph 41 further states that the “thread winding from outside of the how thread body toward the inner lumen surface” but not specifically what the start is. The specification should support the claim limitation with respect to how the thread is positioned along the inner threaded portion.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The independent claims 1, 9, 15 respectfully each state “the interface intersect a[n] tubular body”. The definition of the “intersect” according to Merriam-Webster is “to pierce or divide by pass through or across”. It is unclear based . 
Claim Objections
Claims 1 is objected to because of the following informalities:  line 11 should read “the interface extends generally parallel…” or the like.  Appropriate correction is required.
Claims 9 is objected to because of the following informalities:  line 8 should read “the interface intersects a[n] tubular surface” or the like.  Appropriate correction is required.
Claims 15 is objected to because of the following informalities:  line 8 should read “the interface intersects a[n] tubular surface” or the like.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-9, 11-15, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
As to claim 1, the phrase “, and a second smaller diameter end attached to the proximal end of the medical implant” in lines 7, 8, renders the claim indefinite because it is unclear what the second smaller diameter end is a part of. The claim can be phrased in way that can clearly state that the second smaller diameter end is the end of the tapered section, or the external threaded proton. For examination purposes the second smaller diameter end will be considered to be the smaller end of the tapered section (i.e. removing the comma after “cylindrical body” in line 7).
As to claim 1, the phrase “in between the two ends” in line 9 renders the claim indefinite because it is unclear what two ends are being referenced. The claim previously discloses a proximal end of the external threaded portion, first larger diameter end, a second smaller diameter end, and distal end of the cylindrical body”. For examination purposes the conical surface will be examined as being between the first large diameter end, and the second smaller diameter end. 
As to claim 1, the phrase “an interface intersects the conical surface…” in line 9 renders the claim indefinite because it is unclear how the interface can intersect the conical surface. Intersect can be defined as to “pierce or divide by passing through or across” (Merriam-Webster). It does not seems that the interface can divide the conical surface. For examination purpose, the term “intersect” will be examined as crossing some part of the surface.
As to claim 9, the phrase “an interface intersects the conical surface…” in line 8 renders the claim indefinite because it is unclear how the interface can intersect the 
As to claim 15, the phrase “an interface intersects the conical surface…” in line 8 renders the claim indefinite because it is unclear how the interface can intersect the conical surface. Intersect can be defined as to “pierce or divide by passing through or across” (Merriam-Webster). It does not seems that the interface can divide the conical surface. For examination purpose, the term “intersect” will be examined as crossing some part of the surface.  
As to claim 15, the phrase “…forms a helix with one end starting outside of end of the hollow body” in line 13-14 renders the claim indefinite because it is unclear which what specific “end” the helix starts out of. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent U.S. Patent Publication 2008/0086168 to Cahill.
As to claim 9, Cahill discloses a thread attachment mechanism comprising a pair of matching external and internal threaded portions (330,386, figure 20-23), wherein the external threaded portion is at the proximal end of a medical 
As to claim 11, Cahill discloses the interface having a curved surface (figure 20, the bottom of the groove will be shaped along the tubular surface and therefore can be curved, or the groove as seen in figure 32b, “circumferential groove” paragraph 30).

As to claim 13, Cahill discloses the corresponding surface has a different profile with the interface (figure 20-22, 28, the profile along the longitudinal axis of the corresponding surface is different than the interface). 
As to claim 14, Cahill discloses the interface contacts the corresponding surface, the medical implant and the delivery catheter can no longer move toward each other (figure 28). 
Claims 15, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent U.S. Patent Publication 2007/0250115 to Opolski.
As to claim 15, Opolski discloses a thread attachment mechanism comprising a pair of matching external and internal threaded portions (86, 60, figure 9-11), wherein the external threaded portion is at the proximal end of a medical implant (figure 5), and the internal threaded portion is at the distal end of a delivery catheter (figure 9, 15), the external threaded portion has a smaller diameter proximal portion (190) an enlarged diameter distal portion (86 with the last part of the thread) joining the medical implant, a first thread wrapping around the smaller diameter proximal portion of the thread body in the form of a helix (192, paragraph 43), and an interface (186) intersects a tubular surface of the enlarged diameter distal portion (figure 9, the notches can extend through the last thread of a tubular surface of the enlarged diameter distal portion as well as towards the proximal end 86), wherein the interface is general align with an longitudinal axis of the external threaded portion (figure 9-11), and wherein a 
As to claim 17, Opolski discloses the interface having a curved surface (figure 9, 10).
As to claim 18, Opolski discloses the interface contacts the corresponding surface, the medical implant and the delivery catheter can no longer move toward each other (figure 10, 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 2, 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Patent Publication 2006/0265004 to Callaghan (herein Callaghan ‘004) in view of U.S. Patent Publication 2007/0244517 to Callaghan (herein Callaghan ‘517).
As to claim 1, Callaghan ‘004 discloses a device comprising a medical implant (70) and a delivery catheter (220) for percutaneous delivery of the medical implant into a patient wherein the medical implant and the delivery catheter are connected by a thread attachment mechanism comprising an external threaded portion (paragraph 43, threaded connection between the implant and catheter where 208 is located) at a proximal end of the medical implant (figure 9a-c), wherein the external threaded portion has a tapered section (204) having a first larger diameter end attached to the proximal end of the medical implant (figure 9a-c), and a second smaller dimeter end attached to a distal end of a cylindrical body (figure 9a-c), and a conical surface in between the two ends (figure 9a-c), an interface (206) intersects the conical surface of the tapered section extending from the first end to the second end of the tapered section (figure 9c), wherein the interface generally parallel to a longitudinal axis of the cylindrical body (figure 9c), and a first thread wrapping around the cylindrical body from its distal end to a proximal end in a form of helix (“the thread” of paragraph 43 at the distal tip 208), wherein the proximal end of the first thread joins the interface (the thread will join the slot 206 based on the slot extending to the distal end 208) but is silent about a specific internal threaded 
Callaghan ’517 discloses a similar device having an external threaded portion with a first thread (58, figure 23) and interface (98, 106, figure 10-14), and an internal threaded portion (98, figure 15, 17) at a distal end of the delivery catheter, wherein the internal threaded portion has a tubular body with a distal end, a proximal end attached to the delivery catheter (figure 15, 17) an inner lumen (lumen as seen in figure 15, 17) with an inner luminal surface (figure 15, 17) and an exterior body surface (body as seen in figure 15-17), a second thread (98) wrapping around the inner luminal surface of the tubular body in a form of a helix (figure 15, 17) and a structure at the distal end of the tubular body with a corresponding surface (either 346 or 102), wherein when the first and second threads fully engage eachother other, the interface contacts the corresponding surface (figure 15, 17, 32b) for the purpose of providing a balance between ease of deployment of the implant and security during deployment of the implant (paragraph 66). Callaghan ‘517 teaches a similar slot interface in figure 10-14 as Callaghan ‘004 as well as the flaps as seen in figure 10-14, paragraph 64. The catheter of Callaghan ‘517 does have a corresponding structure at the distal end of the catheter that will engage and contact the interface. The slot/flap of Callaghan ‘517 can be substituted with the slot of Callaghan ‘004 as well as using the details of the catheter of Callaghan ‘517. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the catheter with the corresponding structure, and interface of Callaghan ‘517 in the device of 
As to claim 2, with the device of Callaghan ‘517 and Callaghan ‘004 above, Callaghan ‘517 discloses the distal end of the cylindrical body has the same diameter as the smaller diameter of the end of the tapered section (figure 9c).
As to claim 4, with the device of Callaghan ‘517 and Callaghan ‘004 above, Callaghan ‘517 discloses the interface having a curved surface (figure 9c, the slot is curved, as well the flaps of Callaghan ‘004, figure 10-14).
As to claim 5, with the device of Callaghan ‘517 and Callaghan ‘004 above, Callaghan ‘004 further teaches the corresponding surface has a matching profile with the interface (figure 15, 16, the profiles are both generally circular).
As to claim 6, with the device of Callaghan ‘517 and Callaghan ‘004 above, Callaghan ‘004 further teaches the corresponding surface has  a different profile with the interface (figure 18b, along another axis, the profiles are different, alternatively the slot will have a different profile). 
As to claim 8, with the device of Callaghan ‘517 and Callaghan ‘004 above, Callaghan ‘517 the interface contacts the corresponding surface, the medical implant and the delivery catheter can no longer move toward each other (figure 9b, the catheter will be fully engaged with the implant).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2002/0183786 to Girton, U.S. Patent . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771